Case 3:21-cv-00632-VAB Document1 Filed 05/07/21 Page 1 of 43

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF CONNECTICUT

CHRISTOPHER LACCINOLE _
Plaintiff .
CA.NO.: 32) Cv ? s2(/ R)
Vs.

  

Franchise World Headquarters, LLC,

& JURY TRIAL REQUESTED —
DOES 1-10, inclusive
Defendants

COMPLAINT

I. INTRODUCTION

1. Plaintiff brings this civil action seeking remedy for violations under state and federal
consumer protection statutes, including the Telephone Consumer Protection Act
(“TCPA”), 47 U.S.C. § 227, a federal statute enacted in 1991 in response to
widespread public outrage about the proliferation of intrusive, nuisance
telemarketing practices. See Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 745
(2012).

2. Plaintiff, a consumer, alleges that Franchise World Headquarters, LLC (“Subway”)
harassed him with robodialed telemarketing solicitations without the prior express
written consent of Plaintiff.

3, On four separate occasions, Plaintiff told Defendant to stop sending Plaintiff text
messages. Plaintiff texted Subway to stop, Plaintiff sent two certified letters to

| Subway to stop, and Subway even called Plaintiff to tell him that they could not
“legally” stop sending Plaintiff text messages. Subway refused to stop and Subway
continued sending messages to Plaintiff for two years.

4, The Plaintiff brings this action alleging that the Defendant Subway and Does 1-10

1
10.

11.

Case 3:21-cv-00632-VAB Document1 Filed 05/07/21 Page 2 of 43

engaged in harassing, abusive, and prohibited conduct while soliciting for business in
violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227 (hereinafter
“TCPA”). The Plaintiff seeks statutory damages, actual damages, and injunctive
relief from each Defendant under the TCPA.
Subway commissioned automated telemarketing messages to send to Plaintiff's
cellular telephone listed on the National Do Not Call Registry.
Also in violation of the TCPA, Subway failed to maintain adequate procedures to
engage in telemarketing. This includes the creation, use, and accurate maintenance
of an internal do not call list.
Plaintiff never consented to receive these calls and text messages.
The Plaintiff also alleges that Defendant’s conduct while attempting to sell products
constituted a deceptive practice in violation of the Connecticut Unfair Trade
Practices Act, Conn. Gen. Stat. 42-110a et seg. (hereinafter “CUTPA”). The Plaintiff
seeks actual damages, injunctive relief, punitive damages, costs, and attorney fees
from each Defendant under the CUTPA.
The Plaintiff also alleges that Defendant’s conduct while attempting to solicit
products constituted a violation of the Connecticut Junk Telephone Message Act,
Conn. Gen. Stat. 52-570c et seq. The Plaintiff seeks statutory damages, injunctive
relief, costs, and attorney fees from each Defendant under the Act.
Any violations by Defendants were knowing, willful, intentional, and Defendants
did not maintain procedures reasonably adapted to avoid any such violation.

If. JURISDICTION AND VENUE

This Court has jurisdiction to hear the TCPA claims in this matter pursuant to 47
12.

13.

14.

15.

16.

17.

18.

19.

Case 3:21-cv-00632-VAB Document1 Filed 05/07/21 Page 3 of 43

U.S.C. § 227(b)(3) and 47 U.S.C. § 227(c)(5). See Mims v. Arrow Fin. Servs., LLC, 132
S. Ct. 740 (2012).
This Court has jurisdiction to hear the supplemental state law claims pursuant to 28
U.S.C § 1367.
Venue is proper because the Defendant is a resident of the State of Connecticut and
because a substantial part of the events or omissions giving rise to the claims
occurred in this District, as the automated calls at issue were commissioned from this
District.
I. PARTIES

Defendant Franchise World Headquarters, LLC is located in Milford, CT, and is
part of the Rental & Leasing Industry. Defendant has approximately 350 total
employees across all of its locations and generates approximately $150 million
annually in sales.
Defendant maintains its headquarters at 325 Sub Way, Milford, CT, 06461-3081.
The Plaintiff is an adult resident of Narragansett, Rhode Island.
Upon information and belief, Defendant may be served upon its registered agent in
the State of Connecticut, to wit: Corporation Service Company at 100 Pearl St., 17th
Floor, MC-CSC1, Hartford, CT, 06103.
Other defendants may be discovered in the course of litigation, and Plaintiff
respectfully prays that the Court will permit the addition of later discovered parties
upon motion.

IV. TCPA BACKGROUND

In 1991, Congress enacted the TCPA to regulate the explosive growth of the
Case 3:21-cv-00632-VAB Document1 Filed 05/07/21 Page 4 of 43

telemarketing industry. In so doing, Congress recognized that “[u]nrestricted
telemarketing . . . can be an intrusive invasion of privacy [.]” Telephone Consumer
Protection Act of 1991, Pub. L. No. 102-243, § 2(5) (1991) (codified at 47 U.S.C. §

227).

The TCPA Prohibits Automated Telemarketing Calls to Cellular Telephones and Numbers

20.

21.

22.

23.

Charged Per Call.

The TCPA makes it unlawful “to make any call (other than a call made for
emergency purposes or made with the prior express consent of the called party) using
an automatic telephone dialing system (ATDS) or an artificial or prerecorded voice
... to any telephone number assigned to a ... cellular telephone service or to a
number that is charged per call. See 47 U.S.C. § 227(b)(1)(A). The TCPA provides a
private cause of action to persons who receive calls in violation of 47 U.S.C. §
227(b)(1)(A). See 47 U.S.C. § 227(6)(3).

According to findings by the Federal Communication Commission (“FCC”), the
agency Congress vested with authority to issue regulations implementing the TCPA,
such calls are prohibited because, as Congress found, automated or prerecorded
telephone calls are a greater nuisance and invasion of privacy than live solicitation
calls, and such calls can be costly and inconvenient.

The FCC also recognized that “wireless customers are charged for incoming calls
whether they pay in advance or after the minutes are used.” Jn re Rules and
Regulations Implementing the Tel. Consumer Prot. Act of 1991, CG Docket No. 02-278,
Report and Order, 18 F.C.C. Red. 14014, 14115 q 165 (2003).

In 2013, the FCC required prior express written consent for all autodialed or
Case 3:21-cv-00632-VAB Document1 Filed 05/07/21 Page 5 of 43

prerecorded telemarketing calls (“robocalls”) to wireless numbers and residential
lines. Specifically, it ordered that:

[A] consumer’s written consent to receive telemarketing robocalls must be signed
and be sufficient to show that the consumer: (1) received “clear and conspicuous
disclosure” of the consequences of providing the requested consent, i.e., that the
consumer will receive future calls that deliver prerecorded messages by or on behalf
of a specific seller; and (2) having received this information, agrees unambiguously
to receive such calls at a telephone number the consumer designates.|[] In addition,
the written agreement must be obtained “without requiring, directly or indirectly,
that the agreement be executed as a condition of purchasing any good or service.[]”

In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C.

24.

25.

26.

Rcd. 1830, 1844 (2012) (footnotes omitted).
The National Do Not Call Registry
The National Do Not Call Registry allows consumers to register their telephone
numbers and thereby indicate their desire not to receive telephone solicitations at
those numbers. See 47 C.F.R. § 64.1200(c)(2). A listing on the Registry “must be
honored indefinitely, or until the registration is cancelled by the consumer or the
telephone number is removed by the database administrator.” Jd.
The TCPA and implementing regulations prohibit the initiation of telephone
solicitations to residential telephone subscribers to the Registry. 47 U.S.C. § 227(c);
47 C.F.R. § 64.1200(c)(2).
The TCPA’s Internal Do Not Call List Requirements
The TCPA’s implementing regulations prohibit any company from initiating any
telemarketing call unless the company has implemented internal procedures for
maintaining a list of persons who request not to be called by the entity. 47 C.F.R.
64.1200(d). Such internal procedures must meet certain minimum requirements to

allow the entity to initiate telemarketing calls. 47 C.F.R. 64.1200(d)(1)-(6).
27.

28.

29.

30.

31.

32.

33.

34.

Case 3:21-cv-00632-VAB Document1 Filed 05/07/21 Page 6 of 43

This includes the requirements that:

° “Persons or entities making calls for telemarketing purposes must have a written
policy, available upon demand, for maintaining a do-not-call list” (47 C.F.R.
64.1200(d)(1));

° “Personnel engaged in any aspect of telemarketing must be informed and trained
in the existence and use of the do-not-call list” (47 C.F.R. 64.1200(d)(2));

¢ Persons or entities making telemarketing calls must honor do-not-call requests
within a reasonable time, not to exceed thirty days, from the date such request is
made (47 C.F.R. 64.1200(d)(3));

¢ “A person or entity making calls for telemarketing purposes must maintain a
record of a consumer’s request not to receive further telemarketing calls. A do-
not-call request must be honored for 5 years from the time the request is made.”
(47 C.F.R. 64.1200(d)(6)).

Pursuant to 47 C.F.R. 64.1200(e), the rules set forth above in 47 C.F.R. 64.1200(d)

are “applicable to any person or entity making telephone solicitations or

telemarketing calls to wireless telephone numbers....”
V. FACTUAL ALLEGATIONS

Plaintiff is a person as that term is defined by 47 U.S.C. § 15339).

Plaintiff is a person as that term is referenced by Conn. Gen. Stat. 42-110a(3).

Defendant is a person as that term is defined by 47 U.S.C. § 15339).

Defendant is a person as that term is referenced by Conn. Gen. Stat. 42-110a(3).

Defendant is a person as that term is referenced by Conn. Gen. Stat. 52-570c.

In a quest to compete with other businesses, Subway implemented a telemarketing
35.

36.

37,

38,

39.

40.

Al,

Case 3:21-cv-00632-VAB Document1 Filed 05/07/21 Page 7 of 43

tool that placed automated calls to consumers using artificial, prerecorded messages
to solicit Subway’s products.

Plaintiff did not ask for Subway to contact him regarding any products or services.
As a consumer, Plaintiff purchased a cellular telephone in 2019 for residential
purposes only.

Plaintiff's cellular telephone is not associated with any business.

Plaintiff's cellular telephone has a limited minutes plan and limited text messages
plan, so that when Subway places calls or text messages to Plaintiff, Subway depletes
the minutes or text messages on Plaintiff's plan.

On August 7, 2019 at approximately 11:55 AM EST, Plaintiff received an artificial,
prerecorded message from Subway on his cellular telephone.

The message came from SMS Short Code 782929 and is represented below:

€& 782929 Ra ot

6

Weelresday, Aug 7, 2019 > 1155 AM

Bring the fam and

get 2 Footlongs for
$11,99 @SUBWAY. Exp
8/13: https://sbwy.us
/Ajpnx3gtkm3 HELP/
STOP call 8447887525

 

 

PLAINTIFF’S FIRST REQUEST TO STOP SUBWAY MESSAGES

Less than ten minutes after receiving the message from Subway, Plaintiff sent a reply
42.

43.

4A,

45,

46.

47,

A8.

49.

Case 3:21-cv-00632-VAB Document1 Filed 05/07/21 Page 8 of 43

to Subway, “Please don’t send me any text messages. Thank you.”

Mere seconds after Plaintiff sent his first cease and desist message, Plaintiff received
yet another text message from Subway.

This response was an automatic response to Plaintiff's message.

Subway responded that Plaintiff's request to stop the messages was “invalid.”

Plaintiff attaches the exchange from August 7, 2019 below:

€ 782929 Ra ot

 

You have entered an
invalid message. Please
try again. Reply STOP to
Cancel. Msg&data rates
may apply.

AS PROS Pv

 

 

 

 

When Plaintiff received Subway’s messages, there was no human on the other end of

the phone.

Because the artificial, prerecorded messages were for telemarketing purposes,

Subway was required to have express written consent prior to making calls or

sending text messages.

Plaintiff continued to receive artificial, prerecorded messages from Subway.
PLAINTIFF’S SECOND REQUEST TO STOP SUBWAY MESSAGES

On August 13, 2019, Plaintiff mailed a certified letter to Subway’s headquarters (at
50.

51.

52.

53.

54.

55.

56.

57,

58.

59.

Case 3:21-cv-00632-VAB Document1 Filed 05/07/21 Page 9 of 43

325 Sub Way Milford, CT 06461-3059) via US certified mail, return receipt
requested.
In Plaintiff’s letter, he included his name, phone number, and address, and Plaintiff
stated, “Please don’t send me any text messages. You have the wrong number.”
Subway employee “Jose Padilla” signed for receipt of that letter on August 15, 2019
at approximately 10:05 AM EST.

PLAINTIFF’S THIRD REQUEST TO STOP SUBWAY MESSAGES
On August 16, 2019 at 3:09 PM EST, Plaintiff received a call on his cellular
telephone.
When Plaintiff answered the phone, a man identified himself as “Kevin from
Subway Franchise Headquarters.”
Kevin explained that he was calling Plaintiff in reference to the letter that Subway
received from Plaintiff.
Kevin explained that someone else entered Plaintiff's phone number in Subway’s
database in June 2018.
Kevin explained that Subway cannot “legally” remove Plaintiff's phone number
from their telemarketing message platform because “we can’t alter a customer’s
account. We don’t have the ability to do that.”
Kevin explained that “we can’t do it [remove Plaintiffs telephone number] without
speaking to them.”
Kevin explained that “the only way to get it to stop” is for Plaintiff to either (a) visit
Subway’s website and enter data to be unsubscribed, or (b) reply to the text message.

During the five minute call with Kevin, Plaintiff politely told Kevin, “I don’t want
60.

61.

62.

63.

64.

65.

66.

Case 3:21-cv-00632-VAB Document1 Filed 05/07/21 Page 10 of 43

them [the text message solicitations] anymore.”
Kevin clearly understood Plaintiff's sincere desire not to receive further text messages
but according to Kevin, Subway lacked the “legal” authority to stop sending the text
message solicitations to Plaintiff.
Plaintiff again reiterated to Kevin that he was trying to be reasonable, and he had
already sent a letter to Subway, and that Subway verified that Plaintiff had the phone
(since Subway was talking to Plaintiff on the phone number in question).
Plaintiff didn’t understand why he had to go through any extra steps when Subway
already knew that Plaintiff did not want the text messages.
After the call concluded, Plaintiff recognized that he did not want to send another
text message to Subway because that would deplete the limited text messaging plan
that Plaintiff paid for.
Plaintiff also recognized that he did not want to visit a Subway website and
unwittingly agree to hidden terms of service on the website that were not disclosed to
Plaintiff.
PLAINTIFF’S FOURTH REQUEST TO STOP SUBWAY MESSAGES

On August 19, 2019, Plaintiff mailed a second certified letter to Subway’s
headquarters (at 325 Sub Way Milford, CT 06461-3059) via US certified mail, return
receipt requested.
In Plaintiff's letter, he included his name, phone number, and address, and Plaintiff
stated the following:

Dear Franchise World Headquarters,

I am writing about your call to me on August 16, 2019. I cannot access your

website because I do not agree to your website’s terms of service. I also
cannot send you text messages because I have limited text messages and

10
67.

68.

69.

70.

71.

72.

73,

Case 3:21-cv-00632-VAB Document1 Filed 05/07/21 Page 11 of 43

because I don’t want to unknowingly agree to any hidden terms.
Please don’t call me.

Sincerely,

Chris Laccinole
Subway employee “Jose Padilla” signed for receipt of that letter on August 21, 2019
at approximately 10:11 AM EST.
Despite four clear and unmistakable requests to be left alone, Defendants continued
to send Plaintiff text messages more than eighty (80) times over two years on his
cellular telephone.
Upon information and belief, Defendants employ an automatic telephone dialing
system (ATDS) that employs a random or sequential generator because there was no
human on the other end of the artificial, prerecorded text message.
The text messages originated from SMS short code 782929, which Defendant uses to
transmit solicitation messages.
The numbers used by Defendant are known as an “SMS short code,” that enabled
Defendant to send SMS text messages en masse.
A text message containing an SMS short code is characteristic of a message sent
using an ATDS that dials a large volume of telephone numbers from a prepared list.
Transmission of Subways short code telephone solicitations work as follows: Private
companies known as SMS gateway providers have contractual arrangements with
mobile carriers to transmit two-way SMS traffic. These SMS gateway providers send
and receive SMS traffic to and from the mobile phone networks’ SMS centers, which

are responsible for relaying those messages to the intended mobile phone. This

I]
74.

75.

76.

77.

78.

79.

80.

81.

82.

Case 3:21-cv-00632-VAB Document1 Filed 05/07/21 Page 12 of 43

allows for the transmission of a large number of SMS messages to and from a long
code.

Specifically, upon information and belief, Defendant utilized a combination of
hardware and software systems to send the text messages at issue in this case. The
systems utilized by Defendant have the capacity to store telephone numbers using a
random or sequential generator, and to dial such numbers from a list without human
intervention.

Defendant Subway wrote and recorded the telemarketing solicitation messages
before transmitting the messages to a list of phone numbers.

To send the prerecorded text messages, Defendant used a messaging platform (the
“Platform”) that permitted Defendant to transmit thousands of automated text
messages without any human involvement.

The Platform has the capacity to store telephone numbers, which capacity was in fact
utilized by Defendant.

The Platform has the capacity to generate sequential numbers, which capacity was in
fact utilized by Defendant.

The Platform has the capacity to dial numbers in sequential order, which capacity
was in fact utilized by Defendant.

The Platform has the capacity to dial numbers from a list of numbers, which capacity
was in fact utilized by Defendant.

The Platform has the capacity to dial numbers without human intervention, which
capacity was in fact utilized by Defendant.

The Platform has the capacity to schedule the time and date for future transmission

12
Case 3:21-cv-00632-VAB Document1 Filed 05/07/21 Page 13 of 43

of text messages, which occurs without any human involvement.

To transmit the messages at issue, the Platform automatically executed the following

steps:

a. The Platform retrieved each telephone number from a list of numbers in the
sequential order the numbers were listed;

b. The Platform then generated each number in the sequential order listed and
combined each number with the content of Defendant’s prerecorded message
to create “packets” consisting of one telephone number and the message
content;

c. Each packet was then transmitted in the sequential order listed to an SMS

aggregator, which acts an intermediary between the Platform, mobile carriers
(e.g. AT&T), and consumers.

d. Upon receipt of each packet, the SMS aggregator transmitted each packet —
automatically and with no human intervention — to the respective mobile
carrier for the telephone number, again in the sequential order listed by
Defendant.

e. Each mobile carrier then sent the message to its customer’s mobile telephone.

The above execution of these instructions occurred seamlessly, with no human

intervention, and almost instantaneously. Indeed, the Platform is capable of

transmitting thousands of text messages following the above steps in minutes, if not
less.

Further, the Platform “throttles” the transmission of the text messages depending on

feedback it receives from the mobile carrier networks. In other words, the platform

13
86.

87,

88.

89.

90.

91,

Case 3:21-cv-00632-VAB Document1 Filed 05/07/21 Page 14 of 43

controls how quickly messages are transmitted depending on network congestion.
The platform performs this throttling function automatically and does not allow a
human to control the function.

The following graphic summarizes the above steps and demonstrates that the dialing
of the text messages at issue was done by the Platform automatically and without

any human intervention:

{—

 

\

Life of a Text Message

   

PP pyrige KiGksaaeks
CAT Ost Nea ee

 

 

 

 

 

Plaintiff's cellular telephone number is part of the national Do Not Call registry.
The prerecorded messages did not clearly state the name under which the entity is
registered to conduct business that is responsible for initiating the call to Plaintiff.
Despite four clear and unmistakable requests to Subway from Plaintiff to stop
sending prerecorded messages, Defendants subsequently sent over 80 text messages
to Plaintiff's cellular telephone.

Defendants’ text messages directly interfered with Plaintiff's right to peacefully enjoy
a service that Plaintiff purchased, and caused Plaintiff a significant amount of
anxiety, frustration, and annoyance.

The text messages to Plaintiff's cellular telephone number were not initiated for an

14
92.

93.

94,

95.

96.

97.

98.

99.

100.

101.

102.

103.

104.

105.

Case 3:21-cv-00632-VAB Document1 Filed 05/07/21 Page 15 of 43

emergency purpose.

The text messages were annoying, abusive, and harassing to Plaintiff.

The text messages to Plaintiff invaded the privacy interests that the TCPA was
intended to protect.

Defendants do not maintain a written policy for maintaining a do-not-call list.
Defendants have not informed and trained personnel engaged in making text
messages on the use of the do-not-call list.

Plaintiff incurred damages as a result of Defendants’ unlawful conduct.

Defendants’ text messages harmed Plaintiff by causing the very harm that Congress
sought to prevent-a "nuisance and invasion of privacy."

Defendants' text messages harmed Plaintiff by trespassing upon and interfering with
Plaintiff's rights and interests in Plaintiff's cellular telephone.

Defendants’ text messages harmed Plaintiff by trespassing upon and interfering with
Plaintiffs rights and interests in Plaintiff's cellular telephone line.

Defendants’ text messages harmed Plaintiff by intruding upon Plaintiff's seclusion.
Defendants harassed Plaintiff by incessantly texting Plaintiff's telephone.
Defendants’ text messages harmed Plaintiff by causing Plaintiff aggravation and
annoyance.

Defendants’ text messages harmed Plaintiff by wasting Plaintiff's time.

Defendants’ text messages harmed Plaintiff by depleting the battery life on Plaintiff's
cellular telephone.

Defendants’ text messages harmed Plaintiff by using the limited text messages

allocated to Plaintiff by Plaintiff's cellular telephone plan that he purchased.

15
106.

107.

108.

109.

110.

Case 3:21-cv-00632-VAB Document1 Filed 05/07/21 Page 16 of 43

Defendants’ text messages harmed Plaintiff by using data storage space in Plaintiff's

cellular telephone.

COUNT I — Telephone Consumer Protection Act — 47 U.S.C. § 227(b)(1)(A) Gi)

The acts of the Defendants constitute violations of the Telephone Consumer

Protection Act.

Defendants’ violations of the TCPA include, but are not limited to, the following:

i. Making and/or initiating a telephone call using an automatic telephone dialing
system or an artificial or prerecorded voice to any telephone number assigned
to a cellular telephone service, in violation of 47 U.S.C. § 227(b)(1)(A)(iii).

As a result of Defendants’ actions, under 47 U.S.C. § 227(b)(3), Plaintiff is entitled to

an award of statutory damages of $500.00 for each such violation and an injunction

prohibiting future conduct in violation of the TCPA.

Since Defendants’ violations were committed willfully and knowingly, Plaintiff

requests an award of statutory damages of $1,500.00 under 47 U.S.C. § 227(b)(3) for

each such violation.

Wherefore, the Plaintiff requests judgment against each Defendant for

111.

112.

1) Actual Damages pursuant to 47 U.S.C. § 227(b)(3);

2) Statutory Damages in the amount of $1,500 for “each such violation”
pursuant to 47 U.S.C. § 227(b)(3);

3) Injunctive Relief to restrain and enjoin Defendant from calling Plaintiff.

4) Referral to the Connecticut Attorney General for prosecution under 47
U.S.C. § 227(g).

5) Such other relief as the Court may deem just and appropriate.

COUNT II — Telephone Consumer Protection Act — 47 CFR § 64.1200(a)(1) (iii)

The acts of the Defendants constitute violations of the Telephone Consumer
Protection Act.

Defendants violated regulations of the TCPA including, but not limited to, the

16
113.

114.

115.

Case 3:21-cv-00632-VAB Document1 Filed 05/07/21 Page 17 of 43

following:

i. No person or entity may use an automatic telephone dialing system or an
artificial or prerecorded voice to any telephone number assigned to a paging
service, cellular telephone service, specialized mobile radio service, or other
radio common carrier service, or any service for which the called party is
charged for the call.

47 CFR § 64.1200(a)(1) (ii).

Defendants damaged Plaintiff by calling and texting his cellular phone and using the

limited minutes plan and limited text messages plan in his cellular telephone plan
that Plaintiff purchased.

As a result of Defendants’ actions, under 47 U.S.C. § 227(b)(3), Plaintiff is entitled to
an award of statutory damages of $500.00 “for each such violation” and an
injunction prohibiting future conduct in violation of the TCPA.

Since Defendants’ violations were committed willfully and knowingly, Plaintiff

requests an award of statutory damages of $1,500.00 under 47 U.S.C. § 227(b)(3) for

each such violation.

Wherefore, the Plaintiff requests judgment against each Defendant for

116.

117.

1) Actual Damages pursuant to 47 U.S.C. § 227(b)(3);
2) Statutory Damages in the amount of $1,500 for each such violation
pursuant to 47 U.S.C. § 227(b)(3);
3) Injunctive Relief to restrain and enjoin Defendant from calling Plaintiff.
4) Referral to the Connecticut Attorney General for prosecution under 47
U.S.C. § 227(g).
5) Such other relief as the Court may deem just and appropriate.
COUNT III — Telephone Consumer Protection Act — 47 CFR § 64.1200(a)(2)
The acts of the Defendants constitute violations of the Telephone Consumer
Protection Act.

Defendants violated regulations of the TCPA including, but not limited to, the

following:

17
118.

119.

120.

Case 3:21-cv-00632-VAB Document1 Filed 05/07/21 Page 18 of 43

i. No person or entity may initiate, or cause to be initiated, any telephone call that
includes or introduces an advertisement or constitutes telemarketing, using an
automatic telephone dialing system or an artificial or prerecorded voice, to any
of the lines or telephone numbers described in paragraphs (a)(1)(i) through (111)
of this section.

47 CFR § 64.1200(a)(2).
Defendants damaged Plaintiff by calling his cellular phone with telemarketing
messages and using the limited minutes plan and limited text messages plan in
Plaintiffs cellular telephone plan that Plaintiff purchased.
As a result of Defendants’ actions, under 47 U.S.C. § 227(b)(3), Plaintiff is entitled to
an award of statutory damages of $500.00 “for each such violation” and an
injunction prohibiting future conduct in violation of the TCPA.
Since Defendants’ violations were committed willfully and knowingly, Plaintiff

requests an award of statutory damages of $1,500.00 under 47 U.S.C. § 227(b)(3) for

each such violation.

Wherefore, the Plaintiff requests judgment against each Defendant for

121.

122.

1) Actual Damages pursuant to 47 U.S.C. § 227(b)(3);
2) Statutory Damages in the amount of $1,500 for each such violation
pursuant to 47 U.S.C. § 227(b)(3);
3) Injunctive Relief to restrain and enjoin Defendant from calling Plaintiff.
4) Referral to the Connecticut Attorney General for prosecution under 47
U.S.C. § 227(g).
5) Such other relief as the Court may deem just and appropriate.
COUNT IV — Telephone Consumer Protection Act — 47 CFR § 64.1200(b)(1)
The acts of the Defendants constitute violations of the Telephone Consumer
Protection Act.
Defendants violated regulations of the TCPA including, but not limited to, the

following:

i. All artificial or prerecorded voice telephone messages shall at the beginning of

18
123.

124.

125.

Case 3:21-cv-00632-VAB Document1 Filed 05/07/21 Page 19 of 43

the message, state clearly the identity of the business, individual, or other entity

that is responsible for initiating the call. If a business is responsible for initiating

the call, the name under which the entity is registered to conduct business with

the State Corporation Commission (or comparable regulatory authority) must

be stated.

47 CFR § 64.1200(b)(1).

Since Defendants did not properly identify themselves to Plaintiff during the
prerecorded message, Defendants’ conduct damaged Plaintiff by forcing him to incur
expenses to conduct further research to determine who was actually calling Plaintiff.
As a result of Defendants’ actions, under 47 U.S.C. § 227(b)(3), Plaintiff is entitled to
an award of statutory damages of $500.00 “for each such violation” and an
injunction prohibiting future conduct in violation of the TCPA.
Since Defendants’ violations were committed willfully and knowingly, Plaintiff

requests an award of statutory damages of $1,500.00 under 47 U.S.C. § 227(b)(3) for

each such violation.

Wherefore, the Plaintiff requests judgment against each Defendant for

126.

127.

1) Actual Damages pursuant to 47 U.S.C. § 227(b)(3);

2) Statutory Damages in the amount of $1,500 for each such violation
pursuant to 47 U.S.C. § 227(b)(3);

3) Injunctive Relief to restrain and enjoin Defendant from calling Plaintiff.

4) Referral to the Connecticut Attorney General for prosecution under 47
U.S.C. § 227(g).

5) Such other relief as the Court may deem just and appropriate.

COUNT V — Telephone Consumer Protection Act — 47 CFR § 64.1200(b)(3)
The acts of the Defendants constitute violations of the Telephone Consumer
Protection Act.

Defendants violated regulations of the TCPA including, but not limited to, the
following:

i. Inevery case where the artificial or prerecorded voice telephone message

19
128.

129.

130.

Case 3:21-cv-00632-VAB Document1 Filed 05/07/21 Page 20 of 43

includes or introduces an advertisement or constitutes telemarketing and is
delivered to a residential telephone line or any of the lines or telephone
numbers described in paragraphs (a)(1)() through (i1i), provide an automated,
interactive voice- and/or key press-activated opt-out mechanism for the called
person to make a do-not-call request.
47 CFR § 64.1200(b)(3).
Since Defendants did not provide an opt-out mechanism to Plaintiff during the
prerecorded message, Defendants’ conduct damaged Plaintiff by forcing him to incur
expenses from further phone calls or prerecorded messages to Plaintiff's cellular
telephone.
As a result of Defendants’ actions, under 47 U.S.C. § 227(b)(3), Plaintiff is entitled to
an award of statutory damages of $500.00 “for each such violation” and an
injunction prohibiting future conduct in violation of the TCPA.
Since Defendants’ violations were committed willfully and knowingly, Plaintiff

requests an award of statutory damages of $1,500.00 under 47 U.S.C. § 227(b)(3) for

each such violation.

Wherefore, the Plaintiff requests judgment against each Defendant for

131.

132.

1) Actual Damages pursuant to 47 U.S.C. § 227(b)(3);

2) Statutory Damages in the amount of $1,500 for each such violation
pursuant to 47 U.S.C. § 227(b)(3);

3) Injunctive Relief to restrain and enjoin Defendant from calling Plaintiff.

4) Referral to the Connecticut Attorney General for prosecution under 47
U.S.C. § 227(g).

5) Such other relief as the Court may deem just and appropriate.

COUNT VI — Telephone Consumer Protection Act — 47 CFR § 64.1200(c)(2)
The acts of the Defendants constitute violations of the Telephone Consumer
Protection Act.

Defendants violated regulations of the TCPA including, but not limited to, the

following:

20
133.

134.

135.

Case 3:21-cv-00632-VAB Document1 Filed 05/07/21 Page 21 of 43

il.

No person or entity shall initiate any telephone solicitation to a residential
telephone subscriber who has registered his or her telephone number on the
national do-not-call registry of persons who do not wish to receive telephone
solicitations that is maintained by the Federal Government.

47 CFR § 64.1200(c)(2).

The rules set forth in paragraph (c) and (d) of this section [47 CFR § 64.1200]
are applicable to any person or entity making telephone solicitations or
telemarketing calls to wireless telephone numbers to the extent described in the
Commission's Report and Order, CG Docket No. 02-278, FCC 03-153, “Rules
and Regulations Implementing the Telephone Consumer Protection Act of
1991.”

47 CFR § 64.1200(e).

Since Defendants called Plaintiff's cellular telephone while his telephone was on the

National Do Not Call Registry, Defendants’ conduct damaged Plaintiff by forcing

him to incur expenses from further phone calls or text messages to Plaintiff's cellular

telephone.

As a result of Defendants’ actions, under 47 U.S.C. § 227(b)(3), Plaintiff is entitled to

an award of statutory damages of $500.00 “for each such violation” and an

injunction prohibiting future conduct in violation of the TCPA.

Since Defendants’ violations were committed willfully and knowingly, Plaintiff

requests an award of statutory damages of $1,500.00 under 47 U.S.C. § 227(6)(3) for

each such violation.

Wherefore, the Plaintiff requests judgment against each Defendant for

1) Actual Damages pursuant to 47 U.S.C. § 227(b)(3);

2) Statutory Damages in the amount of $1,500 for each such violation
pursuant to 47 U.S.C. § 227(b)(3);

3) Injunctive Relief to restrain and enjoin Defendant from calling Plaintiff.

4) Referral to the Connecticut Attorney General for prosecution under 47
U.S.C. § 227(g).

5) Such other relief as the Court may deem just and appropriate.

21
136.

137,

138.

139.

140.

Case 3:21-cv-00632-VAB Document1 Filed 05/07/21 Page 22 of 43

COUNT VII — Telephone Consumer Protection Act — 47 CFR § 64.1200(d)(1)

The acts of the Defendants constitute violations of the Telephone Consumer

Protection Act.

Defendants violated regulations of the TCPA including, but not limited to, the

following:

i. Written policy. Persons or entities making calls for telemarketing purposes
must have a written policy, available upon demand, for maintaining a do-not-
call list.

47 CFR § 64.1200(d)(1).

Defendants do not maintain a do-not-call list because they claim they are legally

forbidden from removing phone numbers from their database.

As a result of Defendants’ actions, under 47 U.S.C. § 227(b)(3), Plaintiff is entitled to

an award of statutory damages of $500.00 “for each such violation” and an

injunction prohibiting future conduct in violation of the TCPA.

Since Defendants’ violations were committed willfully and knowingly, Plaintiff

requests an award of statutory damages of $1,500.00 under 47 U.S.C. § 227(b)(3) for

each such violation.

Wherefore, the Plaintiff requests judgment against each Defendant for

141.

1) Actual Damages pursuant to 47 U.S.C. § 227(b)(3);

2) Statutory Damages in the amount of $1,500 for each such violation
pursuant to 47 U.S.C. § 227(b)(3);

3) Injunctive Relief to restrain and enjoin Defendant from calling Plaintiff.

4) Referral to the Connecticut Attorney General for prosecution under 47
U.S.C. § 227(g).

5) Such other relief as the Court may deem just and appropriate.

COUNT VIII — Telephone Consumer Protection Act — 47 CFR § 64.1200(d)(2)
The acts of the Defendants constitute violations of the Telephone Consumer

Protection Act.

22
142.

143.

144.

145.

Case 3:21-cv-00632-VAB Document1 Filed 05/07/21 Page 23 of 43

Defendants violated regulations of the TCPA including, but not limited to, the

following:

ii. Training of personnel engaged in telemarketing. Personnel engaged in any
aspect of telemarketing must be informed and trained in the existence and use
of the do-not-call list.

47 CFR § 64.1200(d)(2).

Defendants do not maintain a do-not-call list because they claim they are legally

forbidden from removing phone numbers from their database.

As a result of Defendants’ actions, under 47 U.S.C. § 227(b)(3), Plaintiff is entitled to

an award of statutory damages of $500.00 “for each such violation” and an

injunction prohibiting future conduct in violation of the TCPA.

Since Defendants’ violations were committed willfully and knowingly, Plaintiff

requests an award of statutory damages of $1,500.00 under 47 U.S.C. § 227(b)(3) for

each such violation.

Wherefore, the Plaintiff requests judgment against each Defendant for

146.

147.

1) Actual Damages pursuant to 47 U.S.C. § 227(b)(3);
2) Statutory Damages in the amount of $1,500 for each such violation
pursuant to 47 U.S.C. § 227(b)(3);
3) Injunctive Relief to restrain and enjoin Defendant from calling Plaintiff.
4) Referral to the Connecticut Attorney General for prosecution under 47
U.S.C. § 227(g).
5) Such other relief as the Court may deem just and appropriate.
COUNT IX — Telephone Consumer Protection Act — 47 CFR § 64.1200(@)(3)
The acts of the Defendants constitute violations of the Telephone Consumer
Protection Act.
Defendants violated regulations of the TCPA including, but not limited to, the

following:

iii. Recording, disclosure of do-not-call requests. If a person or entity making a call

23
Case 3:21-cv-00632-VAB Document1 Filed 05/07/21 Page 24 of 43

for telemarketing purposes (or on whose behalf such a call is made) receives a
request from a residential telephone subscriber not to receive calls from that
person or entity, the person or entity must record the request and place the
subscriber's name, if provided, and telephone number on the do-not-call list at
the time the request is made. Persons or entities making calls for telemarketing
purposes (or on whose behalf such calls are made) must honor a residential
subscriber's do-not-call request within a reasonable time from the date such
request is made. This period may not exceed thirty days from the date of such
request. If such requests are recorded or maintained by a party other than the
person or entity on whose behalf the telemarketing call is made, the person or
entity on whose behalf the telemarketing call is made will be liable for any
failures to honor the do-not-call request. A person or entity making a call for
telemarketing purposes must obtain a consumer's prior express permission to
share or forward the consumer's request not to be called to a party other than
the person or entity on whose behalf a telemarketing call is made or an
affiliated entity.

47 CFR § 64.1200(d)(3).

148. Defendants refused to record or honor Plaintiff's repeated do not call requests.

149. Asaresult of Defendants’ actions, under 47 U.S.C. § 227(b)(3), Plaintiff is entitled to
an award of statutory damages of $500.00 “for each such violation” and an
injunction prohibiting future conduct in violation of the TCPA.

150. Since Defendants’ violations were committed willfully and knowingly, Plaintiff
requests an award of statutory damages of $1,500.00 under 47 U.S.C. § 227(b)(3) for
each such violation.

Wherefore, the Plaintiff requests judgment against each Defendant for

1) Actual Damages pursuant to 47 U.S.C. § 227(b)(3);

2) Statutory Damages in the amount of $1,500 for each such violation
pursuant to 47 U.S.C. § 227(b)(3);

3) Injunctive Relief to restrain and enjoin Defendant from calling Plaintiff.

4) Referral to the Connecticut Attorney General for prosecution under 47
U.S.C. § 227(g).

5) Such other relief as the Court may deem just and appropriate.

COUNT X — Telephone Consumer Protection Act ~ 47 CFR § 64.1200(d)(4)

151. The acts of the Defendants constitute violations of the Telephone Consumer

24
152.

153.

154.

155.

156.

157.

158.

Case 3:21-cv-00632-VAB Document1 Filed 05/07/21 Page 25 of 43

Protection Act.
Defendants violated regulations of the TCPA including, but not limited to, the
following:

iv. Identification of sellers and telemarketers. A person or entity making a call for
telemarketing purposes must provide the called party with the name of the
individual caller, the name of the person or entity on whose behalf the call is
being made, and a telephone number or address at which the person or entity
may be contacted.

47 CFR § 64.1200(d)(4).
Since Defendants did not identify the name of the caller, Defendants’ conduct
damaged Plaintiff by forcing him to incur expenses to determine who called
Plaintiffs cellular telephone.
Since Defendants did not identify the name of the entity on whose behalf the call is
being made, Defendants’ conduct damaged Plaintiff by forcing him to incur expenses
to determine who called Plaintiffs cellular telephone.
Since Defendants did not identify the telephone number of the caller, Defendants’
conduct damaged Plaintiff by forcing him to incur expenses to determine who called
Plaintiffs cellular telephone.
Since Defendants did not identify the address of the caller, Defendants’ conduct
damaged Plaintiff by forcing him to incur expenses to determine who called
Plaintiffs cellular telephone.
As a result of Defendants’ actions, under 47 U.S.C. § 227(b)(3), Plaintiff is entitled to
an award of statutory damages of $500.00 “for each such violation” and an
injunction prohibiting future conduct in violation of the TCPA.

Since Defendants’ violations were committed willfully and knowingly, Plaintiff

requests an award of statutory damages of $1,500.00 under 47 U.S.C. § 227(b)(3) for

25
Case 3:21-cv-00632-VAB Document1 Filed 05/07/21 Page 26 of 43

each such violation.

Wherefore, the Plaintiff requests judgment against each Defendant for

159.

160.

161.

162.

163.

1) Actual Damages pursuant to 47 U.S.C. § 227(b)(3);
2) Statutory Damages in the amount of $1,500 for each such violation
pursuant to 47 U.S.C. § 227(b)(3);

3) Injunctive Relief to restrain and enjoin Defendant from calling Plaintiff.

4) Referral to the Connecticut Attorney General for prosecution under 47
U.S.C. § 227(g).

5) Such other relief as the Court may deem just and appropriate.

COUNT XI — Telephone Consumer Protection Act — 47 CFR § 64.1200(d)(5)

The acts of the Defendants constitute violations of the Telephone Consumer

Protection Act.

Defendants violated regulations of the TCPA including, but not limited to, the

following:

v. Affiliated persons or entities. In the absence of a specific request by the
subscriber to the contrary, a residential subscriber's do-not-call request shall
apply to the particular business entity making the call (or on whose behalf a call
is made), and will not apply to affiliated entities unless the consumer reasonably
would expect them to be included given the identification of the caller and the
product being advertised.

47 CFR § 64.1200(d)(5).

Defendants did not apply Plaintiff's do not call requests to the particular business

entity making the calls.

As a result of Defendants’ actions, under 47 U.S.C. § 227(b)(3), Plaintiff is entitled to

an award of statutory damages of $500.00 “for each such violation” and an

injunction prohibiting future conduct in violation of the TCPA.

Since Defendants’ violations were committed willfully and knowingly, Plaintiff

requests an award of statutory damages of $1,500.00 under 47 U.S.C. § 227(b)(3) for

each such violation.

26
Case 3:21-cv-00632-VAB Document1 Filed 05/07/21 Page 27 of 43

Wherefore, the Plaintiff requests judgment against each Defendant for

164.

165.

166.

167.

168.

1) Actual Damages pursuant to 47 U.S.C. § 227(b)(3);

2) Statutory Damages in the amount of $1,500 for each such violation
pursuant to 47 U.S.C. § 227(b)(3);

3) Injunctive Relief to restrain and enjoin Defendant from calling Plaintiff.

4) Referral to the Connecticut Attorney General for prosecution under 47
U.S.C. § 227(g).

5) Such other relief as the Court may deem just and appropriate.

COUNT XII — Telephone Consumer Protection Act — 47 CFR § 64.1200(d)(6)

The acts of the Defendants constitute violations of the Telephone Consumer
Protection Act.

Defendants violated regulations of the TCPA including, but not limited to, the
following:

vi. Maintenance of do-not-call lists. A person or entity making calls for
telemarketing purposes must maintain a record of a consumer's request not to
receive further telemarketing calls. A do-not-call request must be honored for 5
years from the time the request is made.

A7 CFR § 64.1200(d)(6).
Defendants did not maintain Plaintiff's do not call requests because Defendants
refuse to honor Plaintiff's requests.
As a result of Defendants’ actions, under 47 U.S.C. § 227(b)(3), Plaintiff is entitled to
an award of statutory damages of $500.00 “for each such violation” and an
injunction prohibiting future conduct in violation of the TCPA.
Since Defendants’ violations were committed willfully and knowingly, Plaintiff

requests an award of statutory damages of $1,500.00 under 47 U.S.C. § 227(b)(3) for

each such violation.

Wherefore, the Plaintiff requests judgment against each Defendant for

1) Actual Damages pursuant to 47 U.S.C. § 227(b)(3);
2) Statutory Damages in the amount of $1,500 for each such violation

27
169.

170.

171.

172.

Case 3:21-cv-00632-VAB Document1 Filed 05/07/21 Page 28 of 43

pursuant to 47 U.S.C. § 227(b)(3);
3) Injunctive Relief to restrain and enjoin Defendant from calling Plaintiff.
4) Referral to the Connecticut Attorney General for prosecution under 47
U.S.C. § 227(g).
5) Such other relief as the Court may deem just and appropriate.
COUNT XIII — Telephone Consumer Protection Act— 47 U.S.C. § 227(c)(5)
The acts of the Defendants constitute violations of the Telephone Consumer
Protection Act.
Defendants’ violations of the TCPA include, but are not limited to, the following:
i. Placing more than one telephone call to Plaintiff's cellular phone without
consent in violation of the TCPA regulations.
As a result of Defendants’ actions, under 47 U.S.C. § 227(c)(5), Plaintiff is entitled to
an award of statutory damages of $500.00 for each such violation and an injunction
prohibiting future conduct in violation of the TCPA.
Since Defendants’ violations were committed willfully and knowingly, Plaintiff

requests an award of statutory damages of $1,500.00 under 47 U.S.C. § 227(c)(S5) for

each such violation.

Wherefore, the Plaintiff requests judgment against each Defendant for

173.

1) Actual Damages pursuant to 47 U.S.C. § 227(c)6);

2) Statutory Damages in the amount of $1,500 for each such violation
pursuant to 47 U.S.C. § 227(c)(5);

3) Injunctive Relief to restrain and enjoin Defendant from calling Plaintiff.

4) Referral to the Connecticut Attorney General for prosecution under 47
U.S.C. § 227(g).

5) Such other relief as the Court may deem just and appropriate.

COUNT XIV — Telephone Consumer Protection Act — 47 CFR § 64.1200(a)(1)Gii)

The acts of the Defendants constitute violations of the Telephone Consumer

Protection Act.

28
174.

175.

176.

177.

Case 3:21-cv-00632-VAB Document1 Filed 05/07/21 Page 29 of 43

Defendants violated regulations of the TCPA including, but not limited to, the

following:

i. No person or entity may use an automatic telephone dialing system or an
artificial or prerecorded voice to any telephone number assigned to a paging
service, cellular telephone service, specialized mobile radio service, or other
radio common carrier service, or any service for which the called party is
charged for the call.

47 CFR § 64.1200(a)(1) (ii).

Defendants damaged Plaintiff by calling and texting his cellular phone and using the

limited minutes plan and limited text messages plan in his cellular telephone plan

that Plaintiff purchased.

As a result of Defendants’ actions, under 47 U.S.C. § 227(c)(5), Plaintiff is entitled to

an award of statutory damages of $500.00 for each such violation and an injunction

prohibiting future conduct in violation of the TCPA.

Since Defendants’ violations were committed willfully and knowingly, Plaintiff

requests an award of statutory damages of $1,500.00 under 47 U.S.C. § 227(c)(S) for

each such violation.

Wherefore, the Plaintiff requests judgment against each Defendant for

178.

179.

1) Actual Damages pursuant to 47 U.S.C. § 227(c)(6);

2) Statutory Damages in the amount of $1,500 for each such violation
pursuant to 47 U.S.C. § 227(c)(5);

3) Injunctive Relief to restrain and enjoin Defendant from calling Plaintiff.

4) Referral to the Connecticut Attorney General for prosecution under 47
U.S.C. § 227(g).

5) Such other relief as the Court may deem just and appropriate.

COUNT XV — Telephone Consumer Protection Act — 47 CFR § 64.1200(a)(2)
The acts of the Defendants constitute violations of the Telephone Consumer
Protection Act.

Defendants violated regulations of the TCPA including, but not limited to, the

29
180.

181.

182.

Case 3:21-cv-00632-VAB Document1 Filed 05/07/21 Page 30 of 43

following:

i. No person or entity may initiate, or cause to be initiated, any telephone call that
includes or introduces an advertisement or constitutes telemarketing, using an
automatic telephone dialing system or an artificial or prerecorded voice, to any
of the lines or telephone numbers described in paragraphs (a)(1)@) through (iii)
of this section.

47 CFR § 64.1200(a)(2).

Defendants damaged Plaintiff by calling his cellular phone with telemarketing

messages and using the limited minutes plan and limited text messages plan in

Plaintiffs cellular telephone plan that Plaintiff purchased.

As a result of Defendants’ actions, under 47 U.S.C. § 227(c)(5), Plaintiff is entitled to

an award of statutory damages of $500.00 for each such violation and an injunction

prohibiting future conduct in violation of the TCPA.

Since Defendants’ violations were committed willfully and knowingly, Plaintiff

requests an award of statutory damages of $1,500.00 under 47 U.S.C. § 227(c)G) for

each such violation.

Wherefore, the Plaintiff requests judgment against each Defendant for

183.

184.

1) Actual Damages pursuant to 47 U.S.C. § 227(c)(5);

2) Statutory Damages in the amount of $1,500 for each such violation
pursuant to 47 U.S.C. § 227(c)(5);

3) Injunctive Relief to restrain and enjoin Defendant from calling Plaintiff.

4) Referral to the Connecticut Attorney General for prosecution under 47
U.S.C. § 227(g).

5) Such other relief as the Court may deem just and appropriate.

COUNT XVI - Telephone Consumer Protection Act — 47 CFR § 64.1200(6)(1)
The acts of the Defendants constitute violations of the Telephone Consumer
Protection Act.

Defendants violated regulations of the TCPA including, but not limited to, the

following:

30
Case 3:21-cv-00632-VAB Document1 Filed 05/07/21 Page 31 of 43

i. All artificial or prerecorded voice telephone messages shall at the beginning of
the message, state clearly the identity of the business, individual, or other entity
that is responsible for initiating the call. If a business is responsible for initiating
the call, the name under which the entity is registered to conduct business with
the State Corporation Commission (or comparable regulatory authority) must
be stated.

47 CFR § 64.1200(b)(1).

185. Since Defendants did not properly identify themselves to Plaintiff during the
prerecorded message, Defendants’ conduct damaged Plaintiff by forcing him to incur
expenses to conduct further research to determine who was actually calling Plaintiff.

186. Asaresult of Defendants’ actions, under 47 U.S.C. § 227(c)(5), Plaintiff is entitled to
an award of statutory damages of $500.00 for each such violation and an injunction
prohibiting future conduct in violation of the TCPA.

187. Since Defendants’ violations were committed willfully and knowingly, Plaintiff
requests an award of statutory damages of $1,500.00 under 47 U.S.C. § 227(c)(5) for
each such violation.

Wherefore, the Plaintiff requests judgment against each Defendant for

1) Actual Damages pursuant to 47 U.S.C. § 227(c)(S);

2) Statutory Damages in the amount of $1,500 for each such violation
pursuant to 47 U.S.C. § 227(c)(5);

3) Injunctive Relief to restrain and enjoin Defendant from calling Plaintiff.
4) Referral to the Connecticut Attorney General for prosecution under 47
U.S.C. § 227(g).
5) Such other relief as the Court may deem just and appropriate.
COUNT XVII - Telephone Consumer Protection Act — 47 CFR § 64.1200(b)(3)
188. The acts of the Defendants constitute violations of the Telephone Consumer
Protection Act.

189. Defendants violated regulations of the TCPA including, but not limited to, the

following:

31
Case 3:21-cv-00632-VAB Document1 Filed 05/07/21 Page 32 of 43

i. In every case where the artificial or prerecorded voice telephone message
includes or introduces an advertisement or constitutes telemarketing and is
delivered to a residential telephone line or any of the lines or telephone
numbers described in paragraphs (a)(1)(i) through (iii), provide an automated,
interactive voice- and/or key press-activated opt-out mechanism for the called
person to make a do-not-call request.

47 CFR § 64.1200(b)(3).

190. Since Defendants did not provide an opt-out mechanism to Plaintiff during the
prerecorded message, Defendants’ conduct damaged Plaintiff by forcing him to incur
expenses from further phone calls to Plaintiff's cellular telephone.

191. Asaresult of Defendants’ actions, under 47 U.S.C. § 227(c)(5), Plaintiff is entitled to
an award of statutory damages of $500.00 for each such violation and an injunction
prohibiting future conduct in violation of the TCPA.

192. Since Defendants’ violations were committed willfully and knowingly, Plaintiff
requests an award of statutory damages of $1,500.00 under 47 U.S.C. § 227(c)(5) for
each such violation.

Wherefore, the Plaintiff requests judgment against each Defendant for

1) Actual Damages pursuant to 47 U.S.C. § 227(c)\(a

2) Statutory Damages in the amount of $1,500 for each such violation
pursuant to 47 U.S.C. § 227(c)(5);

3) Injunctive Relief to restrain and enjoin Defendant from calling Plaintiff.

4) Referral to the Connecticut Attorney General for prosecution under 47
U.S.C. § 227(g).

5) Such other relief as the Court may deem just and appropriate.

COUNT XVIII — Telephone Consumer Protection Act — 47 CFR § 64.1200(c)(2)
193. The acts of the Defendants constitute violations of the Telephone Consumer

Protection Act.

194. Defendants violated regulations of the TCPA including, but not limited to, the

following:

32
Case 3:21-cv-00632-VAB Document1 Filed 05/07/21 Page 33 of 43

i. No person or entity shall initiate any telephone solicitation to a residential
telephone subscriber who has registered his or her telephone number on the
national do-not-call registry of persons who do not wish to receive telephone
solicitations that is maintained by the Federal Government.

A7 CFR § 64.1200(c)(2).

ii. The rules set forth in paragraph (c) and (d) of this section [47 CFR § 64.1200]
are applicable to any person or entity making telephone solicitations or
telemarketing calls to wireless telephone numbers to the extent described in the
Commission's Report and Order, CG Docket No. 02-278, FCC 03-153, “Rules
and Regulations Implementing the Telephone Consumer Protection Act of
1991.”

47 CFR § 64.1200(e).

195. Since Defendants called Plaintiff's cellular telephone while his telephone was on the
National Do Not Call Registry, Defendants’ conduct damaged Plaintiff by forcing
him to incur expenses from further phone calls and text messages to Plaintiff's
cellular telephone.

196. Asaresult of Defendants’ actions, under 47 U.S.C. § 227(c)(5), Plaintiff is entitled to
an award of statutory damages of $500.00 for each such violation and an injunction
prohibiting future conduct in violation of the TCPA.

197. Since Defendants’ violations were committed willfully and knowingly, Plaintiff
requests an award of statutory damages of $1,500.00 under 47 U.S.C. § 227(c)(5) for
each such violation.

Wherefore, the Plaintiff requests judgment against each Defendant for

1) Actual Damages pursuant to 47 U.S.C. § 227(c)6);

2) Statutory Damages in the amount of $1,500 for each such violation
pursuant to 47 U.S.C. § 227(c)(5);

3) Injunctive Relief to restrain and enjoin Defendant from calling Plaintiff.

4) Referral to the Connecticut Attorney General for prosecution under 47
U.S.C. § 227(g).

5) Such other relief as the Court may deem just and appropriate.

33
198.

199.

200.

201.

202.

Case 3:21-cv-00632-VAB Document1 Filed 05/07/21 Page 34 of 43

COUNT XIX — Telephone Consumer Protection Act — 47 CFR § 64.1200(d)(1)

The acts of the Defendants constitute violations of the Telephone Consumer
Protection Act.

Defendants violated regulations of the TCPA including, but not limited to, the
following:

vii. Written policy. Persons or entities making calls for telemarketing purposes
must have a written policy, available upon demand, for maintaining a do-not-
call list.

47 CFR § 64.1200(d)(1).
Defendants do not maintain a do-not-call list because they claim they are legally
forbidden from removing phone numbers from their database.
As a result of Defendants’ actions, under 47 U.S.C. § 227(c)(5), Plaintiff is entitled to
an award of statutory damages of $500.00 “for each such violation” and an
injunction prohibiting future conduct in violation of the TCPA.
Since Defendants’ violations were committed willfully and knowingly, Plaintiff

requests an award of statutory damages of $1,500.00 under 47 U.S.C. § 227(c)(5) for

each such violation.

Wherefore, the Plaintiff requests judgment against each Defendant for

203.

1) Actual Damages pursuant to 47 U.S.C. § 227(c)(5);

2) Statutory Damages in the amount of $1,500 for each such violation
pursuant to 47 U.S.C. § 227(c)(5);

3) Injunctive Relief to restrain and enjoin Defendant from calling Plaintiff.

4) Referral to the Connecticut Attorney General for prosecution under 47
U.S.C. § 227(g).

5) Such other relief as the Court may deem just and appropriate.

COUNT XX — Telephone Consumer Protection Act — 47 CFR § 64.1200(d)(2)
The acts of the Defendants constitute violations of the Telephone Consumer

Protection Act.

34
204,

205.

206.

207.

Case 3:21-cv-00632-VAB Document1 Filed 05/07/21 Page 35 of 43

Defendants violated regulations of the TCPA including, but not limited to, the

following:

viii. Training of personnel engaged in telemarketing. Personnel engaged in any

aspect of telemarketing must be informed and trained in the existence and use
of the do-not-call list.
47 CFR § 64.1200(d)(2).

Defendants do not maintain a do-not-call list because they claim they are legally
forbidden from removing phone numbers from their database.
As a result of Defendants’ actions, under 47 U.S.C. § 227(c)(5), Plaintiff is entitled to
an award of statutory damages of $500.00 “for each such violation” and an
injunction prohibiting future conduct in violation of the TCPA.
Since Defendants’ violations were committed willfully and knowingly, Plaintiff

requests an award of statutory damages of $1,500.00 under 47 U.S.C. § 227(c)(5) for

each such violation.

Wherefore, the Plaintiff requests judgment against each Defendant for

208.

209.

1) Actual Damages pursuant to 47 U.S.C. § 227(c)(5);
2) Statutory Damages in the amount of $1,500 for each such violation
pursuant to 47 U.S.C. § 227(c)(5);
3) Injunctive Relief to restrain and enjoin Defendant from calling Plaintiff.
4) Referral to the Connecticut Attorney General for prosecution under 47
U.S.C. § 227(g).
5) Such other relief as the Court may deem just and appropriate.
COUNT XXI — Telephone Consumer Protection Act — 47 CFR § 64.1200(d)(3)
The acts of the Defendants constitute violations of the Telephone Consumer
Protection Act.
Defendants violated regulations of the TCPA including, but not limited to, the

following:

ix. Recording, disclosure of do-not-call requests. If a person or entity making a call

35
Case 3:21-cv-00632-VAB Document1 Filed 05/07/21 Page 36 of 43

for telemarketing purposes (or on whose behalf such a call is made) receives a
request from a residential telephone subscriber not to receive calls from that
person or entity, the person or entity must record the request and place the
subscriber's name, if provided, and telephone number on the do-not-call list at
the time the request is made. Persons or entities making calls for telemarketing
purposes (or on whose behalf such calls are made) must honor a residential
subscriber's do-not-call request within a reasonable time from the date such
request is made. This period may not exceed thirty days from the date of such
request. If such requests are recorded or maintained by a party other than the
person or entity on whose behalf the telemarketing call is made, the person or
entity on whose behalf the telemarketing call is made will be liable for any
failures to honor the do-not-call request. A person or entity making a call for
telemarketing purposes must obtain a consumer's prior express permission to
share or forward the consumer's request not to be called to a party other than
the person or entity on whose behalf a telemarketing call is made or an
affiliated entity.

47 CFR § 64.1200(d)(3).

210. Defendants refused to record or honor Plaintiffs repeated do not call requests.

211. Asaresult of Defendants’ actions, under 47 U.S.C. § 227(c)(S), Plaintiff is entitled to
an award of statutory damages of $500.00 “for each such violation” and an
injunction prohibiting future conduct in violation of the TCPA.

212. Since Defendants’ violations were committed willfully and knowingly, Plaintiff
requests an award of statutory damages of $1,500.00 under 47 U.S.C. § 227(c)(5) for
each such violation.

Wherefore, the Plaintiff requests judgment against each Defendant for

1) Actual Damages pursuant to 47 U.S.C. § 227(c)(5);

2) Statutory Damages in the amount of $1,500 for each such violation
pursuant to 47 U.S.C. § 227(c)(5);

3) Injunctive Relief to restrain and enjoin Defendant from calling Plaintiff.

4) Referral to the Connecticut Attorney General for prosecution under 47
U.S.C. § 227(g).

5) Such other relief as the Court may deem just and appropriate.

COUNT XXII — Telephone Consumer Protection Act — 47 CFR § 64.1200(d)(4)

213. The acts of the Defendants constitute violations of the Telephone Consumer

36
214.

215.

216.

217.

218.

219.

220.

Case 3:21-cv-00632-VAB Document1 Filed 05/07/21 Page 37 of 43

Protection Act.

Defendants violated regulations of the TCPA including, but not limited to, the

following:

x. Identification of sellers and telemarketers. A person or entity making a call for
telemarketing purposes must provide the called party with the name of the
individual caller, the name of the person or entity on whose behalf the call is
being made, and a telephone number or address at which the person or entity
may be contacted.

47 CFR § 64.1200(d)(4).

Since Defendants did not identify the name of the caller, Defendants’ conduct

damaged Plaintiff by forcing him to incur expenses to determine who called

Plaintiffs cellular telephone.

Since Defendants did not identify the name of the entity on whose behaif the call is

being made, Defendants’ conduct damaged Plaintiff by forcing him to incur expenses

to determine who called Plaintiff's cellular telephone.

Since Defendants did not identify the telephone number of the caller, Defendants’

conduct damaged Plaintiff by forcing him to incur expenses to determine who called

Plaintiff's cellular telephone.

Since Defendants did not identify the address of the caller, Defendants’ conduct

damaged Plaintiff by forcing him to incur expenses to determine who called

Plaintiffs cellular telephone.

As a result of Defendants’ actions, under 47 U.S.C. § 227(c)(5), Plaintiff is entitled to

an award of statutory damages of $500.00 “for each such violation” and an

injunction prohibiting future conduct in violation of the TCPA.

Since Defendants’ violations were committed willfully and knowingly, Plaintiff

requests an award of statutory damages of $1,500.00 under 47 U.S.C. § 227(c)(5) for

37
Case 3:21-cv-00632-VAB Document1 Filed 05/07/21 Page 38 of 43

each such violation.

Wherefore, the Plaintiff requests judgment against each Defendant for

221,

222.

223,

224.

225.

1) Actual Damages pursuant to 47 U.S.C. § 227(c)6);

2) Statutory Damages in the amount of $1,500 for each such violation
pursuant to 47 U.S.C. § 227(c)(5);

3) Injunctive Relief to restrain and enjoin Defendant from calling Plaintiff.

4) Referral to the Connecticut Attorney General for prosecution under 47
U.S.C. § 227(g).

5) Such other relief as the Court may deem just and appropriate.

COUNT XXIII — Telephone Consumer Protection Act — 47 CFR § 64.1200(d)(5)

The acts of the Defendants constitute violations of the Telephone Consumer
Protection Act.

Defendants violated regulations of the TCPA including, but not limited to, the
following:

xi. Affiliated persons or entities. In the absence of a specific request by the
subscriber to the contrary, a residential subscriber's do-not-call request shall
apply to the particular business entity making the call (or on whose behalf a call
is made), and will not apply to affiliated entities unless the consumer reasonably
would expect them to be included given the identification of the caller and the
product being advertised.

47 CFR § 64.1200(d)(5).
Defendants did not apply Plaintiffs do not call requests to the particular business
entity making the calls.
As a result of Defendants’ actions, under 47 U.S.C. § 227(c)(5), Plaintiff is entitled to
an award of statutory damages of $500.00 “for each such violation” and an
injunction prohibiting future conduct in violation of the TCPA.
Since Defendants’ violations were committed willfully and knowingly, Plaintiff

requests an award of statutory damages of $1,500.00 under 47 U.S.C. § 227(c)(5) for

each such violation.

38
Case 3:21-cv-00632-VAB Document1 Filed 05/07/21 Page 39 of 43

Wherefore, the Plaintiff requests judgment against each Defendant for

1) Actual Damages pursuant to 47 U.S.C. § 227(c)(5);

2) Statutory Damages in the amount of $1,500 for each such violation
pursuant to 47 U.S.C. § 227(c)(S5);

3) Injunctive Relief to restrain and enjoin Defendant from calling Plaintiff.

4) Referral to the Connecticut Attorney General for prosecution under 47
U.S.C. § 227(g).

5) Such other relief as the Court may deem just and appropriate.

COUNT XXIV — Telephone Consumer Protection Act — 47 CFR § 64.1200(d)(6)

226. The acts of the Defendants constitute violations of the Telephone Consumer
Protection Act.

227. Defendants violated regulations of the TCPA including, but not limited to, the
following:

xii. | Maintenance of do-not-call lists. A person or entity making calls for
telemarketing purposes must maintain a record of a consumer's request not to
receive further telemarketing calls. A do-not-call request must be honored for 5
years from the time the request is made.

47 CFR § 64.1200(d)(6).

228. Defendants did not maintain Plaintiffs do not call requests because Defendants
refuse to honor Plaintiff's requests.

229. Asaresult of Defendants’ actions, under 47 U.S.C. § 227(c)(5), Plaintiff is entitled to
an award of statutory damages of $500.00 “for each such violation” and an
injunction prohibiting future conduct in violation of the TCPA.

230. Since Defendants’ violations were committed willfully and knowingly, Plaintiff
requests an award of statutory damages of $1,500.00 under 47 U.S.C. § 227(c)(5) for
each such violation.

Wherefore, the Plaintiff requests judgment against each Defendant for

1) Actual Damages pursuant to 47 U.S.C. § 227(c)(5);
2) Statutory Damages in the amount of $1,500 for each such violation

39
231.

232.

233.

234,

235.

236.

Case 3:21-cv-00632-VAB Document1 Filed 05/07/21 Page 40 of 43

pursuant to 47 U.S.C. § 227(c)(5);
3) Injunctive Relief to restrain and enjoin Defendant from calling Plaintiff.
4) Referral to the Connecticut Attorney General for prosecution under 47
U.S.C. § 227(g).
5) Such other relief as the Court may deem just and appropriate.
COUNT XXV - CUTPA
The Plaintiff reasserts the facts and allegations contained in all of the proceeding
paragraphs and incorporates them into this Count.
Defendants violated the restrictions the CUTPA imposes on them prohibiting
Defendants from using unfair or deceptive acts or practices in violation of Conn.
Gen. Stat. § 42-110b et seq.
Defendants engaged in unfair or deceptive means to obtain money from a consumer.
As a result of such conduct and actions, the Plaintiff has suffered actual damages, in
an amount to be determined by the court, and he may recover therefore pursuant to
Conn. Gen. Stat. § 42-110g.
Such conduct and actions of Defendants were willful, egregious, wicked, and, as a
result, the Plaintiff is entitled to punitive damages pursuant to Conn. Gen. Stat. § 42-
110g.

The Plaintiff is entitled to an award of attorney’s fees pursuant to Conn. Gen. Stat. §

42-1108.

Wherefore, the Plaintiff requests judgment against each Defendant for

1) Actual Damages;

2) Punitive Damages;

3) Costs and attorney fees;

4) Injunctive Relief;

5) Such other relief as the Court may deem just and appropriate.

40
237.

238,

239,

240.

Case 3:21-cv-00632-VAB Document1 Filed 05/07/21 Page 41 of 43

COUNT XXVI- INVASION OF PRIVACY
The Plaintiff reasserts the facts and allegations contained in all of the proceeding
paragraphs and incorporates them into this Count.
Defendants intentionally intruded upon the seclusion of Plaintiff's private affairs
with relentless text messaging after being told repeatedly to stop.
Defendants’ intrusion is highly offensive to a reasonable person.
As a result of such conduct and actions, the Plaintiff has suffered actual damages, in

an amount to be determined.

Wherefore, the Plaintiff requests judgment against each Defendant for

241,

242.

243.

244,

245.

1) Actual Damages pursuant to common law;
2) Injunctive Relief to restrain and enjoin Defendants from violating
Plaintiffs privacy.
3) Such other relief as the Court may deem just and appropriate.
COUNT XXVIII — Conn. Gen. Stat. § 52-570c

The Plaintiff reasserts the facts and allegations contained in all of the proceeding
paragraphs and incorporates them into this Count.
Defendants used a machine that electronically transmits facsimiles through
connection with a telephone network or a device that automatically transmits a
recorded telephone message to transmit unsolicited advertising material or an
unsolicited telephone message which offers to sell goods or services in violation of
Conn. Gen. Stat. § 52-570c(a).
Defendants are not email service providers or internet access providers.
Defendants are not tax-exempt nonprofit organizations, political or candidate

committees, or candidates, or solicitors.

As a result of such conduct and actions, the Plaintiff has suffered actual damages.

4]
Case 3:21-cv-00632-VAB Document1 Filed 05/07/21 Page 42 of 43

246. The Plaintiff is entitled to an award of statutory damages in the amount of $500 per
violation pursuant to Conn. Gen. Stat. § 52-570c(d).
Wherefore, the Plaintiff requests judgment against each Defendant for
1) Statutory Damages in the amount of $500 for each violation;
2) Injunctive Relief to restrain and enjoin Defendants from further violations.
3) Such other relief as the Court may deem just and appropriate.
JURY DEMAND

Plaintiff requests a trial by jury on all Counts.

The Plaintiff,

/s/ Christopher Laccinole
Christopher M. Laccinole

23 Othmar St.
Narragansett, RI 02882
chrislaccinole@email.com

42
VAB Document1 Filed 05/07/21 Page 43 of 43

Case 3:21-cv-00632

“ponsosa S1y0y fly ‘oZ0g Aeyy ‘s91N9S [e1S0d ‘S'1 © dblda “2/2894 40} JOU s} eGayoEd si “Mie] ;e18pes 10 UONEIOIA B eg ACLU Sesnsiy

“SJUSLUCIYS gPUCHBWIOIU] He Auoud pus effByy Aol Buipuas uy 8sn 103 Ajajos pepraqid s} pus @89IAIBS [2180 “S'1) ety Jo Ayedoud eu; si Buibeyoed siyy

 

 

01699 10’ NasyH me
4ABFILS HIZJeHD bh

12007 LSA SA Aa}

“OL

C3849 td LeSewotyyyn

* ag) zg}
Blew L20¥) SUM
.

 

 

 

oe cme

 

 

ShtS DOST TOOO OTRT Dene

mM

 

 

 

*aBBIGAOD JO SUCHE DUB ALCeHeAT Jc

SU] 88S SUOISNjOXe suNEIO Bulpue

“PeuiInbel S$} WO) Uorere

‘SUOHBUYSEp feuOReUeU! Aue
.(Aidde suononysei) soueinsui jo n<
| ‘asn ons:

 
